Title: Notes on Debates, 28 February 1783
From: Madison, James
To: 


Friday February 28.
A motion was made by Mr. Wolcot and Mr. Dyer to refer the half pay to the States, little differing from the late motion of Mr. Gilman, except that it specified 5 years whole pay as the proper ground of composition with the Officers of the respective lines. On this proposition the arguments used for & agst. Mr. Gilman’s motion were recapitulated. It was negatived, Cont. alone answering in the affirmative and no division being called for.
On the question to agree to the report for a commutation of 5 years whole pay, there being 7 ays only it was considered whether this was an appropriation or a new ascertainment of a sum of money necessary for the public service. Some were of opinion at first that it did not fall under that description viz of an appropriation. finally, the contrary opinion was deemed almost unanimously the safest, as well as the most accurate. Another question was whether 7 or 9 votes were to decide doubts whether 7 or 9 were requisite on any question. Some were of opinion that the Secretary ought to make an entry according to his own judgment and that that entry sd. stand unless altered by a positive instruction from Congs. To this it was objected that it wd. make the Secy. the Sovereign in many cases, since a reversal of his entry wd. be impossible, whatever that entry might be; that particularly he might enter 7 votes to be affirmative on a question where 9 were necessary, and if supported in it by a few States it wd. [be] irrevocable. It was said by others that the safest rule wd. be to require 9 votes to decide in all cases of doubt whether 9 or 7 were necessary. To this it was objected that one or two States and in any situation 6. States might by raising doubts, stop seven from acting in any case which they disapproved. Fortunately on the case in question there were 9 States of opinion that nine were requisite, so the difficulty was got over for the present.
On a reconsideration of the question whether the duty on wine should be on the quantity or on the value, the mode reported by the Come was reinstated, and the whole report recommited to be included with the 5 PerCt. advalorem in an act of recommendation to the States.
